Citation Nr: 1001356	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-37 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Kathleen E. Weir


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1943 to January 1946.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

The appellant testified before the undersigned Veterans Law 
Judge via videoconference in April 2008.  A transcript of the 
hearing has been associated with the record.

In June 2008, the Board denied the appellant's claim.  She 
appealed to the Court of Appeals for Veterans Claims (Court), 
and in August 2009 the Court granted the parties' Joint 
Motion for Remand to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the Joint Motion, the parties agreed that remand was 
necessary because the Board failed to obtain an adequate 
medical opinion regarding the cause of the Veteran's death.  
Specifically, they determined that the VA physician who 
rendered the October 2007 opinion did not consider whether 
the Veteran's service-connected malaria hastened or 
contributed substantially or materially to death, or whether 
it was the principal cause of death because it singly or 
jointly with some other conditions was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312.  The parties agreed that a 
clarifying opinion was necessary.

The Board observes that service connection for the cause of a 
Veteran's death may be granted when a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to the Veteran's death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It must be shown that there was 
a causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death from the view 
point of whether there were resulting debilitating effects 
and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
In cases where the primary causes of death are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  It would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

In light of the above discussion, additional development of 
the record is required.  Accordingly, the case is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Forward the claims file to a 
physician with the requisite expertise to 
determine whether the Veteran's service-
connected malaria either caused or 
contributed substantially or materially 
to the Veteran's death.  The claims 
folder and a copy of this remand should 
be forwarded to the physician for review, 
and the physician's report should reflect 
that such review was undertaken.  The 
physician should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that malaria either caused or contributed 
substantially or materially to the 
Veteran's death.  

In rendering this opinion, the physician 
should specifically discuss whether 
malaria singly, or with some other 
condition, was the immediate or 
underlying cause of the Veteran's death, 
or whether it was etiologically related.  
The physician should also address whether 
malaria contributed substantially or 
materially to the Veteran's death, that 
it combined to cause death, or that it 
aided or lent assistance to the 
production of death.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in a written report.

2.  Readjudicate the appellant's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



